Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 2/7/22 have been fully considered but they are not persuasive to overcome the rejections of record.
	The subject matter eligibility rejection does not apply to new claims 30-34 as the specific steps utilized would result in significantly more than the natural phenomenon. The addition of generic steps of using RNA extraction and quantification would not be considered significantly more since the steps are routine in the art.
	Regarding the utility/enablement rejections, applicant argues that there is a likelihood that the enterobacteria quantifications would correspond to a mental illness or level of severity of said illness.   Likelihood, even “highly likely” is not the scope required by the claims which require the “presence” of the mental illness.  Further as the previously cited review article Mikelsaar, the amount of the claimed bacteria can vary significantly in healthy patients based on simple factors such as age and geography (see especially Section 3) and those variations in the concentrations can be due to factors other than the existence of mental illness.  The rejection is maintained. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4, 10, 22-24 & 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation without significantly more. The claim(s) recite(s) “measuring the number of enterobacterial cells …”.  The only actual lab/clinical step I see in here is the first step, “measuring the number of enterobacterial cells …”.  
Analysis:
Step 1: yes, drawn to a method.
Step 2A prong 1:  yes, recites a judicial exception.  See above; the claims recite a law of nature or a natural correlation.
Step 2A prong 2: no, does not integrate into a practical application.  The claim does not rely on or use the law of nature; it merely ends with the conclusion that the subject has the disease or diseases when certain criteria are met.
Step 2B:  does not add significantly more.  The only step in addition to the ‘determining’ steps is the step of measuring. First, this is recited at a high level of generality and includes any and all methods of determining.  Second the gathering of data is necessary in order to be able to make the conclusions recited in the claim.  These methods are routine and conventional as applicant would agree based on their specification, see e.g. applicant’s spec (paragraph 0029).
The wherein clauses limit the bacteria you would be measuring. The three ‘determining’ clauses each describe the judicial exceptions, namely the relationship between the presence of certain numbers of bacteria in the sample and the presence of disease.  This is a law of nature or a natural correlation.  Furthermore, the step of “determining” is a mental step, as written.  It is something you conclude based on observation of previously-collected data.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 10, 22-24,26 & 30-34 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
Claims 4, 10, 22-24 & 26 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
	The claimed utility that the presence of the claim designated bacteria is indicative that a subject is mentally ill is an incredible utility and further not supported by the specification. As indicated in Mikelsaar (Adv Exp Med Biol) and notoriously and well known, most of the bacteria in question are well known to be part of the natural, healthy gut microflora for humans.  As such it is not considered an incredible utility to detect metal illness in a subject merely based on the presence or absence of the claimed bacteria even at the claimed thresholds of bacteria.  
The claimed invention cannot be considered to be enabled given the limited showing in the specification.  First there is no clear reduction to practice of the claimed invention as no disclosed embodiment appear to have clearly linked the claimed bacteria with mental illness.   .  "Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable ....	Tossing out the mere germ of an idea does not constitute enabling disclosure." Genentech Inc. v. Novo Nordisk A/S , 108 F.3d 1361, 1366, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917.  The examiner can normally be reached on M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/
Primary Examiner, Art Unit 1657